                 Case 2:20-cv-01028-JCC Document 64 Filed 10/05/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   A PLACE FOR MOM, INC., a Delaware                        CASE NO. C20-1028-JCC
     corporation,
10
                                                              ORDER
11                              Plaintiff,
            v.
12
     LISA PERKINS, an individual,
13
                                Defendant.
14

15
            This matter comes before the Court on the parties’ stipulation and joint motion for a
16
     permanent injunction, dismissal of all claims and counterclaims with prejudice, and entry of final
17
     judgment (Dkt. No. 61). The Court hereby GRANTS the parties’ motion (Dkt. No. 61) and
18
     orders as follow:
19
            1.       From the date of entry of this Order through June 1, 2021, Defendant Lisa Perkins
20
     is restrained and enjoined from:
21
            a.       Soliciting or accepting any senior living referrals from any A Place for Mom, Inc.
22
                     (“APFM”) referral source identified in Exhibit A to the parties’ stipulation (the
23
                     “Restricted List”).
24
                     i.     The inclusion of an entity on the Restricted List shall cover and include:
25
                            (1) the entity, including all locations if a company with multiple locations
26


     ORDER
     C20-1028-JCC
     PAGE - 1
                 Case 2:20-cv-01028-JCC Document 64 Filed 10/05/20 Page 2 of 2




 1                           and any other entities related by common ownership or management, and

 2                           (2) any employees or representatives of the listed entity.

 3                   ii.     If any of the referral sources covered by the Restricted List contact Ms.

 4                           Perkins about senior living referrals, she must tell such source(s) that she

 5                           cannot assist or do business with them through June 1, 2021, and either (1)

 6                           terminate the call/contact, or (2) refer them to APFM for assistance with

 7                           senior living referrals. Ms. Perkins is prohibited from assisting with such

 8                           potential referrals in any way, and from referring referral sources covered

 9                           by the Restricted List to anyone other than APFM for help with senior

10                           living referrals.

11          b.       Soliciting or encouraging any APFM employee to leave APFM and/or join any

12                   other company, including but not limited to any company in the senior living

13                   referral industry.

14          2.       All claims and counterclaims in this action are hereby DISMISSED with

15   prejudice and without an award of fees or costs to either party, except that such dismissal will not

16   prohibit a subsequent action by APFM to enforce any provision of this Order.

17          Accordingly, the Clerk is directed to CLOSE this case.

18          DATED this 5th day of October 2020.




                                                            A
19

20

21
                                                            John C. Coughenour
22                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C20-1028-JCC
     PAGE - 2
